     Case 2:20-cv-00347-AGR Document 26 Filed 03/29/21 Page 1 of 1 Page ID #:1071




1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11   KEVIN P.S.,                              )      CASE NO. CV 20-347-AGR
                                              )
12                 Plaintiff,                 )
                                              )      JUDGMENT
13                 vs.                        )
                                              )
14   ANDREW SAUL, Commissioner of             )
     Social Security,                         )
15                                            )
                                 Defendant.   )
16                                            )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and the
19   decision of the Commissioner is reversed and remanded for further proceedings
20   consistent with the Order.
21
22
23   DATED: March 29, 2021
                                                      ALICIA G. ROSENBERG
24                                                United States Magistrate Judge
25
26
27
28
